Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 02/15/2022.  Claims 1-7 and 12-24 of which claims 1, 14 and 18 are independent, were pending in this application and have been considered below.
(i) Claims 8-11 are cancelled
(ii) Claims 21-24 are new
Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 02/15/2022, with respect to the objection of Claims 8-11 because of informalities have been fully considered and are persuasive.  The objection of claims has been withdrawn because of amendments.

Allowable Subject Matter
4.         Claims 1-7 and 12-24 are allowed.
5.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

7.         The following is a statement of reasons for allowance: 
Regarding claims 1, 14 and 18, the prior art of record, specifically Medvedev et al (US 7076263)(see IDS) teaches the post-detection SNRs of the detected data streams are estimated, and each SNR that exceeds a setpoint is identified. This setpoint may correspond to (1) the SNR needed to achieve the maximum allowed spectral efficiency or (2) the target SNR needed to achieve a specified spectral efficiency. A new (or adjusted) transmit power for each detected data stream associated with a post-detection SNR that exceeds the setpoint is determined and used for the data stream. Different power control schemes are provided for different classes of receiver processing techniques with different characteristics
Ketchum (US 7502420)((see IDS) teaches a MIMO communication system with limited power for each antenna, a method, apparatus and a processor provide for determining bin energy level allocation to each OFDM frequency bin at each transmit antenna.
Hoshino et al (US 7920889)(see IDS) teaches a transmitting apparatus, receiving apparatus and transmission power control method used in a wireless communication system utilizing a MIMO (Multiple-Input Multiple-Output) technique for receiving radio signals transmitted from a plurality of antenna elements at a plurality of antenna elements and carrying out wireless communication.

a power allocating engine configured to perform power allocation on a signal processed by the signal processor based on the power allocation matrix from the controller; a beamforming engine configured to perform beamforming based on an output of the power allocating engine and the beam steering matrix; and a plurality of antennas configured to transmit an output of the beamforming engine to the external communication device, wherein the power allocating engine identically applies the power allocation matrix to each of a plurality of subcarriers to perform the power allocation, and wherein the transmitting device performs the wireless communication with the external communication device using multiple input multiple output (MIMO) based beamforming as recited in claim 18.

Conclusion
8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        February 22, 2022